FILED
Westera District of Washingte”
at Seattle ct western tun brie

JAN 28 2015 Baltimore, MD 21215

January 22, 2019
oR ba inbred Cui

The Honorable Christopher M. Alston
United State Bankruptcy Court

Western district of Washington at Seattle
700 Stewart Street

Seattle, WA 98101

By Facsimile to:

Re. Northwest territorial Mint, LLC Case#16-11767-CMA
Dear Honorable Judge Alston,

| have submitted a claim as a creditor for reimbursement for an order that | made to purchase silver
coins fram the Northwest Territorial Mint. Upon seeing the listing of the proposed attorney charges, |
am struck by the enormity of the funds that are available for distribution for managing the court
proceedings.

| oppose the proposed fees on the grounds that the services provided:by these attorneys are ostensibly
not worth the proposed amounts. How much effort or talent does it take to pass time in a process that
it appears was known from the start will result only in the enrichment of the attorneys and no
reimbursement for people situated as am |? | find this outrageous and respectfully request that all
measures be pursued to limit attorney expenditures that erode the chances of creditors receiving any
reimbursements for true damages, however small.

rel

len
410-340-0548

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on this 22nd day of January, 2019, a copy of the foregoing was faxed to:

Michael Gearin, K&L Gates, LLP, 925 Fourth Avenue, Suite 2900 Seattle, WA 90104, Fax: 206-623-7022;
and to

Mark Northrup, Miller Nash Graham & Dunn LLP, 2801 Alaskan Way Suite 300, Seattle, WA 98121, Fax:

206-340-9599. Q

GLENN B. GRAYMAN

 
 
 
 

Case 16-11767-CMA Doc 2007 Filed 01/28/19 Ent. 01/28/19 11:39:36 Pg.1of1
